       Case 4:17-cr-00293-BSM Document 1409 Filed 02/11/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRIC OF ARKANSAS
                              CENTRAL DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF


V.                               CASE NO. 4:17-CR-293-11-BSM


JEFFREY G. HOWELL                                                             DEFENDANT


           DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE


      Comes now Defendant, Jeffrey G. Howell, by and through his attorney, Gary D. Corum,

and for his Unopposed Motion for Continuance, states:

      1. The undersigned counsel was appointed to represent Mr. Howell by Order filed on

          December 31, 2019. At the time of appointment Mr. Howell was scheduled for jury

          trial on January 21, 2020, only 3 weeks from the date of appointment. Mr. Howell

          is being held in federal custody at a location that requires counsel to make a round

          trip of more than 6 hours in order to meet and confer with his client.

      2. On January 16, 2020 counsel for Mr. Howell filed an unopposed motion for

          continuance of the January 21 trial date and an Order was entered granting a

          continuance to March 23, 2020.

      3. From the motions for continuance filed on behalf of numerous defendants also

          scheduled for jury trial on March 23, 2020 the Court is aware of the immense

          complexity of the charges and the number of defendants in this case. Other

          defendants have apprised the Court of the massive amount of materials involved in


                                              1
        Case 4:17-cr-00293-BSM Document 1409 Filed 02/11/20 Page 2 of 3



           the discovery process and of the impossibility of providing individualized discovery

           for particular defendants. The difficulties in discovery are compounded by the fact

           that the Court-appointed discovery attorney is still in the process of organizing

           materials that have not yet been disseminated to defense counsel, and there is a large

           quantity of discovery material that can only be viewed in the government’s offices

           in a time consuming and cumbersome process.

       4. It is impossible to acquire, properly review, process and analyze the necessary

           information or to adequately prepare a defense before the currently scheduled trial

           date, and it is currently impossible to predict the amount of time that will be required

           to properly and adequately prepare a defense.

       5. Defendant Howell therefore joins the numerous other defendants in their request

           for a continuance of the trial, and formally waives his rights with respect to speedy

           trial requirements to the extent required by the motion.

       6. Counsel is authorized to state that the government has no objection to the motion.

           The Motion is made in good faith, and not for the purpose of delay or any other

           improper purpose. The additional time occasioned by the Court’s granting this

           Motion is excludable under the Speedy Trial Act.

       7. In light of the nature of this Motion, counsel respectfully requests the Court waive

           the requirement of Local Rule 7.2 for a separate brief.

       WHEREFORE, counsel requests the Defendant’s Unopposed Motion for Continuance

be granted and for all other just and proper relief.




                                                2
Case 4:17-cr-00293-BSM Document 1409 Filed 02/11/20 Page 3 of 3



                                   Respectfully Submitted,

                                   Gary D. Corum
                                   AR Bar No. 82038
                                   Attorney for Jeffrey G. Howell
                                   200 River Market Avenue, Ste. 600
                                   Little Rock, AR 72201
                                   (501) 375-6454
                                   (501) 375-5914 (fax)
                                   E-mail: gary@wecc-law.com




                               3
